GARY D. WITT, Judge.
I respectfully dissent from the majority opinion. The majority opinion correctly states the law applicable to this matter. However, the record below clearly refutes the allegations in Mr. Scott’s motion, and I would affirm the denial of an evidentiary hearing and the denial of Mr. Scott’s motion for relief.
As the majority opinion points out, Mr. Scott was in custody on this and other matters for approximately four years prior to his plea in this matter. Counsel informed the plea court of this fact when Mr. Scott indicated to the court that he believed he would “get four years time served.” The plea court followed up with “that can’t happen because the minimum [sentence] you can get is five years” and then clarified with the State and Mr. Scott that the range of punishment was five to fifteen years and the State’s recommendation was for a sentence of eight years.
The plea court then carefully covered the fact that Mr. Scott was “going to get credit for every day you’ve already served in this case ” (emphasis added). The plea court went even further to explain: “Now, you understand that this Court doesn’t have any control over how that [credit for time served] is calculated, though. The Department of Corrections is in charge of that, do you understand?” The plea court then carefully covered that no one had given Mr. Scott “any promise or assurance or advice” as to when he may be eligible for probation or parole and that no one had the ability to make such promises or assurances. The plea court specifically informed him that any such advice, promises or assurances would be “nothing more than guess work because you might have to serve every day of whatever sentence you get in this case ” (emphasis added).
The plea court was correct in each of these statements. There is no way for the plea court or Mr. Scott’s counsel to adequately calculate the applicable credit for time served as this is a calculation made by the Department of Corrections, a fact of which the plea court explained in great detail to Mr. Scott. Donaldson v. Crawford, 230 S.W.3d 340, 343 (Mo. banc 2007). Mr. Scott does not allege that he failed to receive proper credit for every day that he had in fact “served in this case.” If Mr. Scott wishes to challenge the amount of credit he received, then he should file an appropriate action to do so. State ex rel. Jones v. Cooksey, 830 S.W.2d 421, 426-27 (Mo. banc 1992).
Mr. Scott’s only allegation is that his counsel promised him credit for four years of credit for time served in this case and that he reasonably relied on this representation. This allegation is sufficiently refuted by the record. Webb v. State, 334 S.W.3d 126, 128 (Mo. banc 2011). While it may be arguable pursuant to the record that Mr. Scott’s counsel may have indicated to him that he would be entitled to “about four years” of credit for time served, the record also clearly shows that the plea court took every step necessary to dissuade Mr. Scott of any reliance on any advice, assurance, or promise made by any person, including his counsel, as to how much credit he would be entitled to and that any such promise was unreliable and no one could make such a promise. “While an individual may proclaim he had a certain belief and may subjectively believe it, if it was unreasonable for him to *64entertain sqch a belief at the time of the plea proceeding, relief should not be granted.” State v. Roll, 942 S.W.2d 370, 376 (Mo. banc 1997) (quoting McMahon v. State, 569 S.W.2d 753, 758 (Mo. banc 1978)); see also State v. Banks, 259 S.W.3d 49, 51 (Mo.App. W.D.2008) (“Where there is no reasonable basis for the belief in light of the guilty plea record, [the defendant] is not entitled to relief.”).
I fail to see, on this record, what else the plea court could have possibly done to inform Mr. Scott of these facts. I fail to see how, on this record, that Mr. Scott could have “reasonably relied” on any such promise, even if it had been made. “[A] defendant’s guilty plea is voluntary even though his attorney gave him erroneous advice if the court’s questioning of the defendant at the plea proceeding ‘thoroughly disabused him of any preconceived notions regarding the consequences of a guilty plea.’ ” Allen v. State, 233 S.W.3d 779, 784 (Mo.App. E.D.2007) (emphasis in original) (quoting Bounds v. State, 556 S.W.2d 497, 498 (Mo.App. E.D.1977)). Because I believe the record clearly and conclusively refutes the allegations in Mr. Scott’s motion, I would affirm the ruling of the motion court and respectfully dissent from the majority opinion. If Mr. Scott wishes to challenge the amount of credit for time served that he in fact received in this case, this is not the appropriate action to do so.